Exhibit 10.1

 

[g198081lai001.jpg]

C#: 000548013

L#: 000548012

 

Master Security Agreement

 

THIS MASTER SECURITY AGREEMENT (this “Agreement”) dated as of September 18, 2014
is made by and between PRIMORIS SERVICES CORPORATION, a DELAWARE corporation
having its chief executive office at 2100 McKinney Ave. Suite 1500, DALLAS, TX,
75201, PRIMORIS ENERGY SERVICES CORPORATION, a TEXAS corporation having its
chief executive office at 1010 COUNTY RD 59, ROSHARON, TX  77583, ARB, INC., a
CALIFORNIA corporation having its chief executive office at 26000 COMMERCENTRE
DR., LAKE FOREST, CA  92630, and ROCKFORD CORPORATION, an Oregon corporation
having its chief executive office at 22845 NW BENNETT ST., HILLSBORO, OR  97124
(collectively, the “Borrower”), and Key Equipment Finance, a division of KeyBank
National Association, having an office at 66 South Pearl Street, Albany, NY
12207  (“KEF”).

 

1.                                      Financing. This Agreement provides terms
and conditions that the parties intend to apply to various loan transactions
secured by personal property.  Each such loan transaction shall be evidenced by
(a) a Collateral Schedule that explicitly incorporates the provisions of this
Agreement and that sets forth the description of the specific collateral
securing Borrower’s obligations to KEF (“Collateral Schedule”) and (b) a
Promissory Note evidencing the amount to be repaid by Borrower to KEF (“Note”).

 

2.                                      Definitions. Unless the context
otherwise requires, as used in this Agreement the following terms shall have the
respective meanings indicated below and shall be equally applicable to both the
singular and the plural forms thereof. Any term used in this Agreement and not
defined herein shall have the meaning provided in the Uniform Commercial Code
(“UCC”) in effect in the State identified in Section 21 below.

 

“Collateral” means the Equipment and any other property described on a
Collateral Schedule, all substitutions, replacements or exchanges therefor, and
all proceeds (both cash and non-cash and including insurance proceeds)
receivable or received from the sale, lease, license, collection, use, exchange
or other disposition of the Collateral.

 

“Default Rate” means the lesser of eighteen percent per annum or the maximum
rate permitted by law.

 

“Equipment” means each item of property designated from time to time by Borrower
and financed by KEF which is described on a Collateral Schedule, together with
all replacement parts, accessions, additions and accessories incorporated
therein or affixed thereto including, without limitation, any software that is a
component or integral part of, or is included or used in connection with, any
item of Equipment, but with respect to such software, only to the extent of
Borrower’s interest therein, if any.

 

“Guarantor” means any guarantor of the Secured Obligations.

 

“Installment(s)” means the periodic payments due to repay each Note, and, where
the context requires, all additional amounts as may from time to time be payable
under any provision of the Loan Documents.

 

“Loan Documents” means, with respect to each loan transaction, collectively,
this Agreement, a Note, a Certificate of Acceptance, a Collateral Schedule and
all other documents prepared by KEF and now or hereafter executed in connection
therewith.

 

“Secured Obligations” means all of the following obligations of Borrower,
whether direct or indirect, absolute or contingent, matured or unmatured,
originally contracted with KEF or another party, and now or hereafter owing to
or acquired in any manner partially or totally by KEF or in which KEF may have
acquired a participation, contracted by Borrower alone or jointly or severally:
(a) Borrower’s obligations hereunder and under the Notes, (b) any and all
indebtedness, obligations, liabilities, contracts, indentures, agreements,
warranties, covenants, guaranties, representations, provisions, terms, and
conditions of whatever kind, now existing or hereafter arising, and however
evidenced, that are now or hereafter owed, incurred or executed by Borrower to,
in favor of, or with KEF, and including any partial or total extension,
restatement, renewal, amendment, and substitution thereof or therefor; (c) any
and all claims of whatever kind of KEF against Borrower, now existing or
hereafter arising; and (d) any and all of KEF’s fees, costs and expenses related
to the foregoing.

 

“Supplier” means the manufacturer or the vendor of the Equipment, as set forth
on each Collateral Schedule.

 

“Term” means the term of each Note.

 

3.                                      Grant of Security. In consideration of
one or more loans, advances or other financial accommodations at any time made
or extended by KEF to or for the account of Borrower, and to secure the prompt
payment and performance in full when due of the Secured Obligations, Borrower
hereby pledges, assigns, transfers and hypothecates to KEF and grants to KEF a
continuing security interest in, all of Borrower’s right, title and interest in
and to the Collateral.

 

1

--------------------------------------------------------------------------------


 

4.                                      Perfection of Security Interest.
(a) Borrower hereby authorizes KEF to authenticate and/or file all UCC financing
statements and amendments that in KEF’s sole discretion are deemed necessary or
proper to secure or protect KEF’s interest in the Collateral in all applicable
jurisdictions. Borrower hereby ratifies, to the extent permitted by law, all
that KEF shall lawfully and in good faith do or cause to be done by reason of
and in compliance with this section. Borrower shall provide written notice to
KEF at least thirty days prior to any contemplated change in Borrower’s name,
jurisdiction of organization or chief executive office address.

 

(b) Borrower shall have possession of the Collateral except where expressly
otherwise provided in this Agreement or where KEF chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. If any of the Collateral is at any time in the possession of a third
party, Borrower will join with KEF in notifying such third party of KEF’s
security interest and obtaining an acknowledgment from such third party that it
is holding the Collateral for the benefit of KEF.

 

(c) If any lien or encumbrance other than KEF’s shall attach to Equipment,
Borrower shall (i) give KEF immediate written notice thereof and (ii) promptly,
at Borrower’s sole cost and expense, take such action as may be necessary to
discharge such lien.

 

(d) Borrower will not create any Chattel Paper with respect to the Equipment
without placing a legend on the Chattel Paper acceptable to KEF indicating that
KEF has a security interest in the Chattel Paper.

 

5.                                      Delivery and Acceptance. If requested by
KEF, Borrower shall execute and deliver to KEF a Certificate of Acceptance for
the Equipment described on such Collateral Schedule and, in such event, KEF
SHALL HAVE NO OBLIGATION TO ADVANCE ANY FUNDS TO BORROWER UNLESS AND UNTIL KEF
SHALL HAVE RECEIVED A CERTIFICATE OF ACCEPTANCE RELATING TO THE EQUIPMENT
EXECUTED BY BORROWER.

 

6.                                      Payments. Borrower shall pay each Note
on the terms set forth therein. All Installments shall be payable when due and
be paid to KEF at 11030 Circle Point Road, 2nd Floor, Westminster, CO 80020, or
as otherwise directed by KEF in writing. Lender does not intend to charge any
amount in excess of the maximum amount of time price differential or interest,
as applicable, permitted to be charged or collected by applicable law and any
such excess amounts will be applied to payments due under each loan, in inverse
order of maturity, with any surplus refunded to Borrower.

 

7.                                      Location; Inspection. Equipment shall be
delivered to the location (“Equipment Location”) specified in a Collateral
Schedule and shall not be removed therefrom without KEF’s prior written consent.
KEF shall have the right to enter upon the premises where the Collateral is
located and inspect the Collateral at any reasonable time. At KEF’s request,
Borrower shall (a) affix permanent labels in a prominent place on Equipment
stating KEF’s interest in the Equipment, (b) keep such labels in good repair and
condition and (c) provide KEF with an inventory listing of all labeled Equipment
within thirty days of such request.

 

8.                                      Use; Alterations. Borrower shall use
Equipment lawfully and only in the manner for which it was designed and intended
and so as to subject it only to ordinary wear and tear. Borrower shall comply
with all applicable laws. Borrower shall immediately notify KEF, in writing,
upon becoming aware of any existing or threatened investigation, claim or action
by any governmental authority that could adversely affect Equipment, KEF or this
Agreement. Borrower, at its own expense, shall make such alterations, additions
or modifications to Equipment as may be required from time to time to meet the
requirements of applicable law or a governmental body (each, a “Required
Alteration”).  All such Required Alterations shall immediately, and without
further act, be deemed to constitute “Equipment” and be fully subject to this
Agreement as if originally financed hereunder. Borrower shall not make any other
alterations to Equipment without KEF’s prior written consent.

 

9.                                      Repairs and Maintenance. Borrower, at
Borrower’s sole cost and expense, shall (a) keep Equipment in good repair,
operating condition, appearance and working order in compliance with the
manufacturer’s recommendations and Borrower’s standard practices (but in no
event less than industry practices), (b) properly service all components of
Equipment following the manufacturer’s written operating and servicing
procedures, (c) enter into and keep in full force and effect during the Term a
maintenance agreement covering the Equipment with the manufacturer, or a
manufacturer-approved maintenance organization, to maintain, service and repair
such Equipment, as otherwise required herein (but an alternate source of
maintenance may be used by Borrower with KEF’s prior written consent), (d) upon
KEF’s request furnish KEF with an executed copy of any such maintenance
agreement, and (e) replace any part of the Equipment that becomes unfit or
unavailable for use from any cause (whether or not such replacement is covered
by a maintenance agreement) with a replacement part that, in KEF’s sole opinion,
is of the same manufacture, value, remaining useful life and utility as the
replaced part immediately preceding the replacement, assuming that such replaced
part was in the condition required by this Agreement. Replacement parts shall be
free and clear of all liens, constitute Equipment and be fully subject to this
Agreement as if originally financed hereunder.

 

2

--------------------------------------------------------------------------------


 

10.                               Lease and Assignment. (a) BORROWER SHALL NOT,
WITHOUT KEF’S PRIOR WRITTEN CONSENT, (i) SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF THE COLLATERAL OR ANY INTEREST THEREIN,
(ii) RENT OR LEND EQUIPMENT TO ANYONE OR (iii) PERMIT EQUIPMENT TO BE USED BY
ANYONE OTHER THAN BORROWER OR BORROWER’S AFFILIATES AND THEIR RESPECTIVE
QUALIFIED EMPLOYEES. BORROWER ACKNOWLEDGES IT REMAINS PRIMARILY LIABLE FOR ALL
OBLIGATIONS ARISING HEREUNDER NOTWITHSTANDING USE BY AN AFFILIATE.

 

(b) KEF, at any time with or without notice to Borrower, may sell, transfer,
assign and/or grant a security interest in all or any part of KEF’s interest in
the Loan Documents or any Equipment (each, a “KEF Transfer”). Any purchaser,
transferee, assignee or secured party of KEF (each a “KEF Assignee”) shall have
and may exercise all of KEF’s rights under the applicable Loan Documents and
hereunder with respect to the Equipment to which any such KEF Transfer relates,
and Borrower shall not assert against any KEF Assignee any claim that Borrower
may have against KEF; provided, Borrower may assert any such claim in a separate
action against KEF. Upon receipt of written notice of a KEF Transfer, Borrower
shall promptly acknowledge in writing its obligations under the applicable Note
and hereunder, shall comply with the written directions or demands of any KEF
Assignee and shall make all payments due under the applicable Note as directed
in writing by the KEF Assignee. Following such KEF Transfer, the term “KEF”
shall be deemed to include or refer to each KEF Assignee. Borrower will provide
reasonable assistance to KEF to complete any transaction contemplated by this
subsection (b).

 

(c) Subject to the restriction on assignment contained in subsection (a), the
Loan Documents shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties thereto including, without limitation,
each person who becomes bound thereto as a “new debtor” as set forth in the UCC.

 

11.                               Risk of Loss; Damage to Equipment.
(a) Borrower shall bear the entire risk of loss (including without limitation,
theft, destruction, disappearance of or damage to Equipment from any cause
whatsoever), whether or not insured against, during the Term of each Note. No
such loss shall relieve Borrower of the obligation to pay Installments or of any
other obligation under any Loan Documents.

 

(b) If any Equipment is lost, stolen or damaged beyond repair, or is confiscated
or seized, or the use and/or title thereof is requisitioned to someone other
than Borrower (any such event being a “Total Loss”), Borrower shall immediately
notify KEF of such event. On the next Installment payment date following the
occurrence of the Total Loss, at KEF’s option, Borrower shall either (i) replace
the Equipment that suffered a Total Loss with equipment that is free of all
liens and, in KEF’s sole opinion, is of the same manufacture, value, remaining
useful life and utility as the replaced Equipment immediately preceding the
replacement, assuming such replaced Equipment was in the condition required by
this Agreement or (ii) pay to KEF any unpaid Installments and other charges due
prior to the payment date specified in such notice plus an amount, with respect
to an item of Equipment, equal to the pro rata portion of the Installments
attributable to such item of Equipment under the Loan Documents after
discounting those Installments to present worth as of the payment date specified
in the notice on the basis of a per annum rate of discount equal to three
percent from the respective dates upon which the Installments would have been
paid but for the operation of this clause, together with interest on such amount
at the Default Rate from the payment date specified in the notice to the date of
actual payment.

 

(c) If KEF elects to allow replacement of Equipment as set forth in subsection
(b)(i) above, such replacement equipment shall become Equipment subject to this
Agreement and the security interest granted to KEF hereunder, and KEF shall
release its interest in the applicable Equipment in its then condition and
location, “AS IS” and “WHERE IS,” without any warranties, express or implied.
Alternatively, upon KEF’s receipt of the amounts specified in subsection
(b)(ii) above, KEF shall release its interest in the applicable Equipment, in
its then condition and location, “AS IS” and “WHERE IS,” without any warranties,
express or implied.

 

12.                               Insurance. (a) Borrower shall, at all times
during the Term of each Note and at Borrower’s own cost and expense, maintain
(i) insurance against all risks of physical loss or damage to Equipment for the
full replacement value thereof, and (ii) commercial general liability insurance
(including blanket contractual liability coverage and products liability
coverage) for personal and bodily injury and property damage per occurrence as
stated in each Collateral Schedule.

 

(b) All insurance policies required hereunder shall include terms, and be with
insurance carriers, reasonably satisfactory to KEF. Without limiting the
generality of the foregoing, each policy shall include the following terms:
(i) all physical damage insurance shall name KEF and its assigns as loss payee,
(ii) all liability insurance shall name KEF and its assigns as additional
insureds, (iii) the policy shall not be canceled or altered without at least
thirty days’ advance notice to KEF and its assigns and (iv) coverage shall not
be invalidated against KEF or its assigns because of any violation of any
condition or warranty contained in any policy or application therefor by
Borrower or by reason of any action or inaction of Borrower. On each anniversary
of the date on which KEF funds any Note hereunder, and during the term hereof,
Borrower shall deliver to KEF certificates or other proof of insurance
satisfactory to KEF evidencing the coverage required by this section.

 

13.                               Taxes. Borrower shall pay when due and shall
indemnify and hold harmless KEF (on an after-tax basis) from and against any and
all taxes, fees, withholdings, levies, imposts, duties, assessments and charges
of every kind and nature whatsoever (including any related penalties and
interest) imposed upon or against KEF, any KEF Assignee, Borrower or any
Collateral by any governmental authority in connection with, arising out of or
otherwise related to Collateral, the Loan Documents or any Installments and
receipts or earnings arising therefrom and excepting only all Federal, state and
local taxes on or measured by KEF’s net income.

 

3

--------------------------------------------------------------------------------


 

14.                               KEF’s Right to Perform for Borrower. If
Borrower fails to perform any of its obligations contained herein, KEF may (but
shall not be obligated to) itself perform such obligations, and the amount of
the reasonable costs and expenses of KEF incurred in connection with such
performance, together with interest on such amount from the date said amounts
are expended at the Default Rate, shall be payable by Borrower to KEF upon
demand. No such performance by KEF shall be deemed a waiver of any rights or
remedies of KEF or be deemed to cure any Default of Borrower hereunder.

 

15.                               Default; Remedies. (a) As used herein, the
term “Default” means any of the following events:  (i) Borrower fails to pay any
Installment or other amount due under a Note within ten days after the same
shall have become due; (ii) Borrower becomes insolvent or makes an assignment
for the benefit of its creditors; (iii) a receiver, trustee, conservator or
liquidator of Borrower of all or a substantial part of Borrower’s assets is
appointed with or without the application or consent of Borrower; (iv) a
petition is filed by or against Borrower under any bankruptcy, insolvency or
similar law; (v) Borrower violates or fails to perform any provision of either
this Agreement or any other loan, credit agreement, lease or any acquisition or
purchase agreement with KEF or any other party; (vi) any warranty or
representation made by Borrower herein proves to have been false or misleading
when made; (vii) there is a material adverse change in Borrower’s financial
condition since the funding of any Note; (viii) Borrower merges or consolidates
with any other corporation or entity, or sells, leases or disposes of all or
substantially all of its assets without the prior written consent of KEF;
(ix) Borrower, if an individual, dies or, if not an individual, is dissolved;
(x) a change in control occurs in Borrower; (xi) any filing by Borrower of a
termination statement for any financing statement filed by KEF while any
obligations are owed by Borrower under a Note; and (xii) any of the events
listed in subsections (ii) through (x) above occurs with respect to any
Guarantor. A Default with respect to any Note shall, at KEF’s option, constitute
a Default for all Notes and any other agreements between KEF and Borrower.

 

(b) Upon the occurrence of a Default, KEF may declare any or all of the Secured
Obligations to be immediately due and payable, without demand or notice to
Borrower or any Guarantor, and KEF shall have the immediate right to enforce its
rights with all Collateral Schedules. The obligation and liabilities accelerated
thereby shall bear interest (both before and after any judgment) until paid in
full at the Default Rate. Should there occur a Default, and if a voluntary or
involuntary petition under the United States Bankruptcy Code is filed by or
against Borrower while such Default remains uncured, the Secured Obligations
shall be automatically accelerated and due and payable and interest thereon at
the Default Rate shall automatically apply as of the date of the first
occurrence of the Default, without any notice, demand or action of any type on
the part of KEF (including any action evidencing the acceleration or imposition
of the Default Rate). The fact that KEF has, prior to the filing of the
voluntary or involuntary petition under the United States Bankruptcy Code, acted
in a manner which is inconsistent with the acceleration and imposition of such
rate shall not constitute a waiver of this provision or estop KEF from asserting
or enforcing KEF’s rights hereunder.

 

(c) In addition, and after a Default, KEF may do any one or more of the
following as KEF in its sole discretion shall elect: (i) proceed by appropriate
court action to enforce performance by Borrower of the related Note or to
recover damages, including incidental and consequential damages, for the breach
thereof; (ii) cause Borrower, at its expense, to promptly assemble the
Collateral and deliver the same to KEF at such place as KEF may designate in
writing; (iii) enter upon the premises of Borrower or other premises where any
Collateral may be located and, without notice to Borrower and with or without
legal process, take possession of and remove all or any such Collateral without
liability to Borrower by reason of such entry or taking possession; (iv) sell
the Collateral at public or private sale or hold, keep idle or lease to others
any Collateral; and (v) exercise any other right or remedy available to KEF
under applicable law. Borrower shall be liable for all reasonable costs,
expenses, and legal fees incurred in enforcing KEF’s rights under this
Agreement, before or in connection with litigation or arbitration and for any
deficiency in the disposition of the Equipment.  KEF’s recovery hereunder shall
in no event exceed the maximum recovery permitted by law.

 

(d) If a Default occurs, Borrower hereby agrees that ten days’ prior notice to
Borrower of any public sale or of the time after which a private sale may be
negotiated shall be conclusively deemed reasonable notice. None of KEF’s rights
or remedies hereunder are intended to be exclusive, but each shall be cumulative
and in addition to any other right or remedy referred to hereunder or otherwise
available to KEF at law or in equity, and no express or implied waiver by KEF of
any Default shall constitute a waiver of any other Default or a waiver of any of
KEF’s rights.

 

(e) With respect to any exercise by KEF of its right to recover and/or dispose
of any Collateral, Borrower acknowledges and agrees that KEF may dispose of
Collateral on an “AS IS, WHERE IS” basis, in compliance with applicable law and
with such preparation (if any) as KEF determines to be commercially reasonable.
Borrower shall remain liable for any deficiency in the disposition of the
Collateral, and any purchase by KEF of the Collateral may be through a credit to
some or all of Borrower’s obligations under any Note.

 

16.                               Notices. All notices and other communications
hereunder shall be in writing and shall be transmitted by hand, overnight
courier or certified mail (return receipt requested), US postage prepaid. Such
notices and other communications shall be addressed to the respective party at
the address first set forth above or at such other address as any party may,
from time to time, designate by notice duly given in accordance with this
section. Such notices and other communications shall be effective upon receipt
or, in the case of mailing in accordance with the terms of this section, the
earlier of receipt or three days after mailing.

 

4

--------------------------------------------------------------------------------


 

17.                               Indemnity. Borrower shall indemnify and hold
harmless KEF and each KEF Assignee, on an after tax basis, from and against any
and all liabilities, causes of action, claims, suits, penalties, damages,
losses, costs or expenses (including attorneys’ fees), obligations, liabilities,
demands and judgments (collectively, a “Liability”) arising out of or in any way
related to: (a) Borrower’s failure to perform any covenant under the Loan
Documents, (b) the untruth of any representation or warranty made by Borrower
under the Loan Documents or (c) injury to persons, property or the environment
including any Liability based on strict liability in tort, negligence, breach of
warranties or Borrower’s failure to comply fully with applicable law or
regulatory requirements; provided, that the foregoing indemnity shall not extend
to any Liability to the extent resulting solely from the gross negligence or
willful misconduct of KEF.

 

18.                               Fees and Expenses. Borrower shall pay all
reasonable costs and expenses of KEF, including, without limitation, attorneys’
and other professional fees, returned check or non-sufficient funds charges, the
fees of any collection agencies and appraisers and all other costs and expenses
related to any sale or lease of Equipment (including storage costs) incurred by
KEF in enforcing any of the terms, conditions or provisions hereof or in
protecting KEF’s rights hereunder.

 

19.                               Financial and Other Data. During the Term
hereof, Borrower shall furnish KEF (a) as soon as available, and in any event
within one hundred twenty days after the last day of each fiscal year, financial
statements of Borrower and each Guarantor and (b) from time to time as KEF may
reasonably request, other financial reports, information or data (including
federal and state income tax returns) and quarterly or interim financial
statements of Borrower and each Guarantor. All such information shall be audited
(or if audited information is not available, compiled or reviewed) by an
independent certified public accountant.

 

20.                               Representations and Warranties of Borrower.
Borrower represents and warrants that as of the date hereof and as of the date
of execution of each Note: (a) the address stated above is the chief place of
business and chief executive office of Borrower, Borrower’s full and accurate
legal name is as stated above and the information describing Borrower set forth
under Borrower’s signature below is accurate in all respects; (b) Borrower is
either (i) an individual and the sole proprietor of its business which is
located at the address set forth above and doing business only under the names
disclosed herein, or (ii) a limited liability company or corporation duly
organized and validly existing in good standing under the laws of the state of
its organization or incorporation, or (iii) a general or limited partnership
organized under the laws of the state of its principal place of business set
forth in this Agreement and the individual general partner executing this
Agreement has the full authority to represent, sign for and bind Borrower in all
respects; (c) the execution, delivery and performance of this Agreement, each
Note, each Collateral Schedule and all related instruments and documents
(i) have been duly authorized by all necessary action on the part of Borrower,
(ii) do not require the approval of any stockholder, partner, manager, trustee,
or holder of any obligations of Borrower except such as have been duly obtained,
and (iii) do not contravene any law, governmental rule, regulation or order
binding on or applicable to Borrower, or contravene the operating agreement,
charter or by-laws of Borrower, or constitute a default under, or result in the
creation of any lien or encumbrance upon the property of Borrower under, any
indenture, mortgage, contract or other agreement to which Borrower is a party or
by which it or its property is bound; (d) the Loan Documents, when entered into
constitute legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their terms; (e) there are no actions or proceedings
to which Borrower is a party, and there are no threatened actions or proceedings
of which Borrower has knowledge, before any governmental authority which, either
individually or in the aggregate, would adversely affect the financial condition
of Borrower or the ability of Borrower to perform its obligations hereunder;
(f) Borrower is not in default under any obligation for the payment of borrowed
money, for the deferred purchase price of property or for the payment of any
rent under any agreement which, either individually or in the aggregate, would
adversely affect the financial condition of Borrower or the ability of Borrower
to perform its obligations hereunder; (g) the financial statements of Borrower
(copies of which have been furnished to KEF) have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present Borrower’s financial condition and the results of its operations as of
the date of and for the period covered by such statements, and since the date of
such statements there has been no material adverse change in such conditions or
operations, (h) the Equipment is, and shall at all times remain, fully removable
personal property notwithstanding any affixation or attachment to real property
or improvements, (i) Borrower is, and will continue to be, the sole owner of the
Collateral and shall at all times keep the Collateral free and clear from all
liens and encumbrances of any kind or nature other than those created by,
through or under KEF, (j) it has good, valid and marketable title to the
Collateral, (k) the security interest in the Collateral granted to KEF
hereunder, when properly perfected by filing, shall constitute a valid and
perfected first priority security interest in the Collateral; (l) the loan is
for commercial and business purposes and the Collateral will be used solely for
such purposes and not for personal, family, or household purposes and (m) the
Collateral is not subject to, and Borrower will not grant or permit to exist,
any liens or claims on or against the Collateral whether senior, superior,
junior, subordinate or equal to the security interest granted to KEF hereby, or
otherwise.

 

5

--------------------------------------------------------------------------------


 

21.                               Miscellaneous; Governing Law. (a) Time is of
the essence with respect to the Loan Documents. Any failure of KEF to require
strict performance by Borrower or any waiver by KEF of any provision of the Loan
Documents shall not be construed as a consent or waiver of any other provision
of such Loan Documents. This Agreement will be binding upon KEF only if executed
by a duly authorized officer or representative of KEF at KEF’s address set forth
above. An authorized signer of Borrower shall execute the Loan Documents on
Borrower’s behalf. Any provision of a Loan Document that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof. Captions
are intended for convenience of reference only, and shall not be construed to
define, limit or describe the scope or intent of any provisions hereof. Borrower
will promptly execute or otherwise authenticate and deliver to KEF such further
documents, instruments, assurances and other records and take such further
action as KEF may reasonably request in order to carry out the intent and
purposes of the Loan Documents and to establish and protect the rights and
remedies created or intended to be created in favor of KEF hereunder and
thereunder.

 

(b) EACH OF THE LOAN DOCUMENTS IS BEING DELIVERED IN, AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). ANY ACTION BETWEEN THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
NON-CONTRACTUAL CLAIMS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED
IN THE STATE OF NEW YORK; PROVIDED, THAT AT KEF’S SOLE OPTION, KEF MAY BRING AN
ACTION IN THE STATE WHERE BORROWER OR THE EQUIPMENT IS LOCATED. BORROWER
IRREVOCABLY WAIVES OBJECTIONS TO THE JURISDICTION OF SUCH COURTS AND WAIVES ANY
ARGUMENT THAT VENUE IN ANY SUCH FORUM IS NOT CONVENIENT. KEF AND BORROWER HEREBY
EACH WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THE COLLATERAL OR THE LOAN
DOCUMENTS. THIS WAIVER IS MADE KNOWINGLY, WILLINGLY AND VOLUNTARILY BY KEF AND
BORROWER WHO EACH ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR
NULLIFY ITS EFFECT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE LOAN DOCUMENTS.

 

22.                               More than One Borrower. (a) The rights and
obligations of Borrower are joint and several.  Each reference to the term
“Borrower” shall be deemed to refer to each of PRIMORIS SERVICES CORPORATION,
PRIMORIS ENERGY SERVICES CORPORATION, ARB, INC., AND ROCKFORD CORPORATION; each
representation and warranty made by Borrower shall be deemed to have been made
by each such party; each covenant and undertaking on the part of Borrower shall
be deemed individually applicable with respect to each such party; and each
event constituting a Default under this Agreement shall be determined with
respect to each such party. A separate action or actions may be brought and
prosecuted against any such party whether an action is brought against any other
party or whether any other party is joined in any such actions or actions. Each
such party waives any right to required KEF to: (i) proceed against any other
party; (ii) proceed against or exhaust any security held from any other party;
or (iii) pursue any other remedy in KEF’s power whatsoever. Notices hereunder
required to be provided to Borrower shall be effective if provided to any such
party. Any consent on the part of Borrower hereunder shall be effective when
provided by any such party and KEF shall be entitled to rely upon any notice or
consent given by any such party as being notice or consent given by Borrower
hereunder.

 

(b) In the event any obligation of Borrower under this Agreement is deemed to be
an agreement by any individual Borrower to answer for the debt or default of
another individual Borrower (including each other) or as a hypothecation of
property as security therefor, each Borrower represents and warrants that:
(i) no representation has been made to it as to the creditworthiness of any
other obligor, and (ii) it has established adequate means of obtaining from each
other obligor on a continuing basis, financial or other information pertaining
to each other obligor’s financial condition. Each Borrower expressly waives
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by KEF of any additional security for the
obligations secured hereby, or the alteration or release in any manner of any
security now or hereafter held in connection with any obligations now or
hereafter secured by this Agreement, and consents that KEF and any obligor may
deal with each other in connection with said obligations or otherwise, or alter
any contracts now or hereafter existing between them, in any manner whatsoever,
including without limitation the renewal, extension, acceleration, changes in
time for payment of any such obligations or in the terms or conditions of any
security held, KEF is hereby expressly given the right, at its option, to
proceed in the enforcement of this Agreement independently of any other remedy
or security it may at any time hold in connection with such obligations secured
and it shall not be necessary for KEF to proceed upon or against and/or exhaust
any other security or remedy before proceeding to enforce its rights against any
Borrower. Each Borrower further waives any right of subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
of sums paid to KEF by a Borrower.

 

23.                               Separate Borrowings. Each Note and Collateral
Schedule shall constitute a complete and separate loan and security agreement,
independent of all other Notes and Collateral Schedules, and without any
requirement of being accompanied by an originally executed copy of this
Agreement. If any term or condition of any Note or Collateral Schedule conflicts
or is inconsistent with any term or condition of this Agreement, the terms and
conditions of such Note or Collateral Schedule shall govern.

 

6

--------------------------------------------------------------------------------


 

24.                               Execution in Counterparts. One originally
executed copy of the Collateral Schedule shall be denominated “Originally
Executed Copy No. 1 of      originally executed copies.” If more than one copy
of the Collateral Schedule is executed by Borrower and KEF, all such other
copies shall be consecutively numbered with numbers greater than 1. Only
Originally Executed Copy No. 1 shall constitute Chattel Paper.

 

25.                               Entire Agreement. Each Note, together with all
other Loan Documents, constitutes the entire understanding or agreement between
KEF and Borrower with respect to the financing of the Equipment covered by the
related Collateral Schedule, and there is no understanding or agreement, oral or
written, which is not set forth herein or therein. No Loan Document may be
amended except by a writing signed by KEF and Borrower. Delivery of an executed
Loan Document by facsimile or any other reliable means shall be deemed as
effective for all purposes as delivery of a manually executed copy. Borrower
shall provide to KEF the manually executed original of any Loan Document
delivered by facsimile within five days.

 

Borrower:

Lender:

 

 

PRIMORIS SERVICES CORPORATION

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ A. Theeuwes

 

By:

/s/ Krista L. Spada

Name: A. Theeuwes

Name: Krista L. Spada

Title: Treasurer

Title: Vice President

 

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

 

ARB, INC.

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

 

ROCKFORD CORPORATION

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

7

--------------------------------------------------------------------------------